Title: To Alexander Hamilton from William Ellery, 28 March 1791
From: Ellery, William
To: Hamilton, Alexander


Custom HouseNewport [Rhode Island] Mh. 28th. 1791
Sir,
On the 26th. of this month arrived in this Port the Sloop Betsy of Providence James Munro junr. master.
He reported that he took in his Cargo consisting of Fifty four Hogsheads & ten bbls of Molasses, One hundred and thirty five barrels of sugar, part of a piece of broad Cloth, and one Umbrella at Cape Francois, proceeded therewith to Charleston So. Carolina, but not finding a suitable market, after laying there three Days, he sailed for Providence in this State where the said sloop is owned, and to which port she was destined, without landing any part of his Cargo at said Charleston. I asked him for a certified copy of the Report he made at Charlestown, he told me that he had none, that he was not called upon by the Collector of that District for a report, that he did not know he was obliged by Law to produce a certified copy of a report made at the first District where he arrived to the Collector of the second, and that he received a pass for the Fort from the Collector of Charlestown.
I consider Capt. Munros not having made a report, and obtained a certified copy thereof from the Collector at Charlestown and not having produced the same to me as a breach of the 20 Sect: of the existing Collection Law; but as he appeared to be honest in his declaration, and his neglect seemed to be owing to his ignorance of the Law, I think it adviseable to ask your direction, and not to institute a prosecution against him until your pleasure shall be known.
I am with great esteem   Sir   Yr. most obedt. servt.
W Ellery Collr
A Hamilton EsqrSecry of the Treasy.
